DETAILED ACTION
Claims 1-8 and 10-23 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/20 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/23/20, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seibert et al. (Patent No. US 9,727,448 B1) Col. 8 line 66- Col. 9 line 9 and Col. 11 lines 37-42 which shows the application code being stored in an application code repository on a developer device the code repository storing source code, intermediate object code and compiled binary the device includes compiler where 
Applicant's arguments filed 10/23/20 have been fully considered but they are not persuasive. 
Applicant argues that the prior art relied upon does not disclose (Argument 1; Remarks pg. 10 lines 7-9) sending by the application repository a binary machine code executable to the user device corresponding to that request, where the user device is different from the application repository.
With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, it is seen in part of new reference Seibert Col. 8 line 66- Col. 9 line 9 and Col. 11 lines 37-42 which shows the application code being stored in an application code repository on a developer device the code repository storing source code, intermediate object code and compiled binary the device includes compiler where the applications can be retrieved from the storage device by a plurality of other/tester and/or market devices viewed as different from the device hosting the application repository thus showing the specifics of the plurality of code version being stored/part of an application storage that is able to provide those application to a plurality of different device users/testers responsive to the request for the application where it is seen in the Andrade Col. 1 lines 63- Col. 2 line 5, Col. 5 lines 32-454 and claim 20 which shows compiling an executable based on the determined class, viewed as the associated computer architecture for the device as it would classify the device into a particular type of architecture and the intermediate code representation and shows that the compiled executable code is output/sent to the intended runtime environment which in light of the ).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “compiling by the application repository a binary machine code executable based on…” it is unclear how the store/repository is capable of performing compilation and it is seen in the applicant’s specification [0060] and [0064] and in light of Fig. 4 that it is more of the application store/repository operating environment that includes the compiler, a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert et al. (Patent No. US 9,727,448 B1), in view of AbiEzzi (Pub. No. US 2016/0261671 A1), and further in view of Andrade et al. (Patent No. US 8,904,366 B2).

As to claims 1 and 15, Seibert discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to generate a plurality of executables for a plurality of user devices, the method comprising:
receiving, at an application repository, a plurality of requests for a retrieval of a plurality of binary machine code applications from the plurality of user devices, wherein each of the Col. 8 line 66- Col. 9 line 9 and Col. 11 lines 37-42; which shows the application code being stored in an application code repository on a developer device the code repository storing source code, intermediate object code and compiled binary the device includes compiler where the applications can be retrieved from the storage device by a plurality of other/tester and/or market devices viewed as different from the device hosting the application repository).  

Seibert does not specifically disclose the plurality of user devices have different classes of user devices; and for each of the plurality of requests, determining a class for the user device corresponding to that request by receiving a set of characteristics of the user device corresponding to that request for the binary machine code application, and determining the class using at least the set of characteristics.

However, AbiEzzi discloses the plurality of user devices have different classes of user devices; and for each of the plurality of requests, determining a class for the user device corresponding to that request by receiving a set of characteristics of the user device corresponding to that request for the binary machine code application, and determining the class using at least the set of characteristics (AbiEzzi [0032] lines 1-12 and claim 5; which shows being able to determine the class for the user device out of a plurality of class options for the respective user requested based on characteristic information of the user device where the specific information for the binary machine code application can be seen disclosed above).

, for the purpose of providing more ease of use for software development, as taught by AbiEzzi [0004] and [0032]

Seibert as modified by AbiEzzi does not specifically disclose compiling, by the application repository, a binary machine code executable based on at least the class of the user device and the intermediate code of the one of the plurality of applications corresponding to that request; and sending the executable to the user device corresponding to that request; and sending by the application repository, the binary machine code executable to the user device corresponding to that request.

However, Andrade discloses for each of the plurality of requests, compiling, by the application repository, a binary machine code executable based on at least the class of the user device and the intermediate code of the one of the plurality of applications corresponding to that request; and sending the executable to the user device corresponding to that request (Andrade Col. 1 lines 63- Col. 2 line 5, Col. 5 lines 32-45 and claim 20; which shows compiling an executable based on the determined class, viewed as the associated computer architecture for the device as it would classify the device into a particular type of architecture and the intermediate code representation), and
sending by the application repository, the binary machine code executable to the user device corresponding to that request (Andrade Col. 5 lines 45-54; which shows that the compiled executable code is output/sent to the intended runtime environment which in light of the above disclosed teachings can be viewed as the sending the compiled binary machine code executable to the requested target).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Seibert as modified by AbiEzzi showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.

As to claims 2 and 16, Seibert as modified by AbiEzzi and Andrade discloses, wherein the intermediate code is a low level abstraction of machine code (Andrade Col. 5 lines 22-25; which shows that the intermediate code is a low level language where it is viewed that the intermediate language would act as an abstraction of the machine language).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Seibert as modified by AbiEzzi showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.


As to claims 3 and 17, Seibert as modified by AbiEzzi and Andrade disclose wherein each of the applications is stored without a corresponding executable code (Seibert Col. 8 line which shows code can be stored as source code as well thus viewed as without executable code).

As to claim 4, Seibert as modified by AbiEzzi and Andrade disclose wherein each of the applications is stored without corresponding source code (Seibert Col. 8 line 66- Col. 9 line 9; which shows that the storage of the application code be in intermediate object code thus viewed as done without corresponding source code).

As to claim 7, Seibert as modified by AbiEzzi and Andrade discloses, wherein the compiling is in response to receiving that request (Andrade Col. 5 lines 22-45 and Col. 6 lines 37-43 which show the comping is done in response to the compiler receiving the program code which can be viewed as done is response to the request seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Seibert as modified by AbiEzzi showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.

As to claim 8, Seibert as modified by AbiEzzi and Andrade discloses, wherein the executable code is installed on the user device corresponding to that request (Seibert Col. 11 lines 37-42 and Col. 12 lines 14-17; which shows the that the code is download to the user/tester device responsive to request, where it is seen disclosed specifically above the information of the executable code).

As to claim 10, Seibert as modified by AbiEzzi and Andrade discloses wherein at least two of the plurality of requests are for the same one of the plurality of binary machine code applications (Seibert Col. 8 line 66- Col. 9 line 9, Col. 11 lines 37-42 and Col. 12 lines 3-7; which shows the request for application that can be a plurality of application but can also be viewed as including plurality of request for the same binary machine code application).

Seibert does not specifically disclose wherein the request results in compiling different executables

However, Andrade discloses wherein the request results in compiling different executables (Andrade Col. 1 lines 63- Col. 2 line 5, Col. 5 lines 32-45 and claim 20; where it is viewed as when the application code information is sent to the target/requesting device and compiled in light of specific computer architecture can be viewed as compiling different executables).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Seibert as modified by AbiEzzi showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a 


As to claims 11 and 20, Seibert as modified by AbiEzzi and Andrade discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to generate a plurality of executables for a plurality of user devices, the method comprising: 
wherein each of the plurality of applications having been stored as intermediate code (Seibert Col. 8 line 66- Col. 9 line 9 and Col. 11 lines 37-42; which shows the application code being stored in an application code repository on a developer device the code repository storing source code, intermediate object code)
receiving, at an application repository, a plurality of requests for a retrieval of a plurality of binary machine code applications from the plurality of user devices the plurality of user devices are different than the application repository (Seibert Col. 8 line 66- Col. 9 line 9 and Col. 11 lines 37-42; which shows the application code being stored in an application code repository on a developer device the code repository storing source code, intermediate object code and compiled binary the device includes compiler where the applications can be retrieved from the storage device by a plurality of other/tester and/or market devices viewed as different from the device hosting the application repository); and 

Seibert does not specifically disclose compiling a plurality of applications into a plurality of executables, wherein each of the plurality of executables corresponds to a class; and the 

However, AbiEzzi discloses the plurality of user devices have different classes of user devices; and for each of the plurality of requests, determining a class for the user device corresponding to that request for a binary machine code application by receiving a set of characteristics of the user device corresponding to that request, and determining the class using at least the set of characteristics (AbiEzzi [0032] lines 1-12 and claim 5; which shows being able to determine the class for the user device out of a plurality of class options for the respective user requested based on characteristic information of the user device where it is seen disclosed above the specifics for the request for a binary machine code application).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing data to incorporate the teachings of AbiEzzi, showing the determination of class of requesting device, into the application requesting teachings of Seibert, for the purpose of providing more ease of use for software development, as taught by AbiEzzi [0004] and [0032].

Seibert as modified by AbiEzzi do not specifically disclose compiling a plurality of applications into a plurality of executables, and each of the plurality of executables corresponds to a class; and matching, by the application repository, one of the plurality of binary machine 

However, Andrade discloses compiling a plurality of applications into a plurality of executables, and each of the plurality of executables corresponds to a class (Andrade Col. 1 lines 63- Col. 2 line 5, Col. 5 lines 32-45 and claim 20; which shows compiling an executable based on the determined class);
matching, by the application repository, one of the plurality of binary machine code executables corresponding to that request (Andrade Col. 1 lines 63- Col. 2 line 5, Col. 5 lines 32-45 and claim 20; where the compiled information is matched/associated with request for intended runtime environment), and
sending, by the application repository, the one of the plurality of executables to the user device corresponding to that request (Andrade Col. 5 lines 45-54; which shows that the compiled executable code is output/sent to the intended runtime environment which in light of the above disclosed teachings includes a requested/targeted the user device)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Seibert as modified by AbiEzzi showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.


As to claims 12 and 21, Seibert as modified by AbiEzzi and Andrade discloses a machine-readable medium having executable instructions to cause one or more processing units to perform a method to store a plurality of applications in an application repository, the method comprising:
receiving, at the application repository, a plurality of applications from a plurality of developers wherein each of the plurality of applications are in intermediate code (Seibert Col. 8 line 66- Col. 9 line 9 and Col. 11 lines 37-42; which shows the application code being stored in an application code repository on a developer device the code repository storing source code, intermediate object code and compiled binary thus viewed that the applications code has been received so that it can be stored), 
storing each of the plurality of applications for the application repository, the plurality of user devices are different than the application repository(Seibert Col. 8 line 66- Col. 9 line 9 and Col. 11 lines 37-42; which shows the application code being stored in an application code repository on a developer device where the applications can be retrieved from the storage device by a plurality of other/tester and/or market devices viewed as different from the device hosting the application repository).

Seibert does not specifically disclose wherein each of the plurality of binary machine code applications is compiled into a binary machine code executable and sent, by the application repository, to one of a plurality of user devices in response to receiving a plurality of requests from the plurality of user devices, the binary machine code executable is compiled based on at least a class of the plurality of user devices, the class of the plurality of user devices is determined based on at least a set of characteristics received with each of the plurality of request, and the plurality of user devices have different classes of user devices.

the class of the plurality of user devices is determined based on at least a set of characteristics received with each of the plurality of request, and the plurality of user devices have different classes of user devices (AbiEzzi [0032] lines 1-12 and claim 5; which shows being able to determine the class for the user device out of a plurality of class options for the respective user requested based on characteristic information of the user device).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing data to incorporate the teachings of AbiEzzi, showing the determination of class of requesting device, into the application requesting teachings of Seibert, for the purpose of providing more ease of use for software development, as taught by AbiEzzi [0004] and [0032].

Seibert as modified by AbiEzzi do not specifically disclose wherein each of the plurality of binary machine code applications is compiled into a binary machine code executable and sent by the application repository to one of a plurality of user devices in response to receiving a plurality of requests from the plurality of user devices, the binary machine code executable is compiled based on at least a class of the plurality of user devices.

However, Andrade disclose wherein each of the plurality of binary machine code applications is compiled into a binary machine code executable and sent by the application repository to one of a plurality of user devices in response to receiving a plurality of requests from the plurality of user devices, the binary machine code executable is compiled based on at least a class of the plurality of user devices (Andrade Col. 1 lines 63- Col. 2 line 5, Col. 5 lines 32-54 and claim 20; shows that the source code is compiled into executable code is output/sent to the intended runtime environment which in view of the above teachings shows the specifics of responding to the plurality of request from a plurality of different devices and sending the application code to the target device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Seibert as modified by AbiEzzi showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.

As to claim 13, it is comparable to claim 4 above and rejected under the same reasoning.

As to claim 14, it is comparable to claim 2 above and rejected under the same reasoning.

As to claims 22 and 23, Seibert as modified by AbiEzzi and Andrade disclose wherein the each of the plurality of application are in intermediate code are without a corresponding executable for that application (Seibert Col. 8 line 66- Col. 9 line 9; which shows that the application code can be as intermediate code thus viewed as without a corresponding executable for the application).

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert, AbiEzzi and Andrade as applied to claims 1 and 15 above, and further in view of Surazski et al. (Pub. No. US 2015/0234699 A1).

As to claims 5 and 18, Seibert as modified by AbiEzzi and Andrade does not discloses wherein the application repository is an application store.

However, Surazski discloses wherein the application repository is an application store (Surazski [0011] lines 5-8; which shows that the application repository is an application store).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date to incorporate the teachings of Surazski, showing the specifics of an application store, into the application repository of Seibert as modified by AbiEzzi and Andrade for the purpose of helping to provided more access to application and thus help increase marketability for developer, as taught by Surazski [0004] lines 6-12

As to claims 6 and 19, Seibert as modified by AbiEzzi, Andrade and Surazaski discloses, wherein at least one of the plurality of requests is a purchase for one of the plurality of binary machine code applications corresponding to that request (Surazski [0028] lines 3-12; which shows that the request for the application includes a purchase for one of the application in the store where the specifics of the binary machine code applications stored in repository are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date to incorporate the teachings of Surazski, showing the specifics of an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193